Per Curiam.

Respondent was admitted to the Bar in this Department on March 3, 1953. He was convicted, on a plea of guilty, on June 19, 1972, of an attempt to commit the crime of solicitation of business on behalf of an attorney, a misdemeanor, in violation of section 479 of the Judiciary Law, and sentenced to an unconditional discharge.
Respondent has admitted the charge in his answer and confirmed it in his testimony before the Referee. He submitted facts in mitigation, which include his full co-operation with the District Attorney, with the Criminal Court and with the Bar Association, that no client or other person has incurred any monetary loss because of his conduct and the exemplary life he has led since the single incident herein involved.
Under the circumstances, respondent’s breach of professional conduct requires action by this court, pursuant to section 90 of the Judiciary Law. We have noted the comments of the learned Referee concerning the disposition by the petitioner’s Committee on Grievances of the companion disciplinary proceeding and we call attention to the fact that this respondent was the only one who made the original arrangement with the police officer. However, we find sufficient mitigating factors to justify a limitation of punishment, as suggested by the Referee (Matter of Entes, 39 AD2d 182).
Accordingly, the respondent should be censured.
Lupiano, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ., concur.
Respondent censured.